                        UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

IN RE:                                        )
                                              )       Case No. 3:20-bk-03559
JAMES WHITFIELD LIVINGSTON,                   )       Chapter 13
                                              )       Judge Marion F. Harrison
       Debtor.                                )


 JOINT MOTION REQUESTING THAT CONTESTED CONFIRMATION HEARING BE
                       CONDUCTED BY ZOOM

       COMES NOW Cassie Burton and Milessa Thomas, creditors and parties-in-interest in the

above-captioned case, and Debtor, James Whitfield Livingston, by and through their attorneys,

request that the Confirmation Hearing on the Debtor’s proposed Chapter 13 Plan be conducted

via Zoom video conference. In support of this Motion, Movants would show the Court:

       1.      Milessa Thomas (“Ms. Thomas”) filed her Objection to Confirmation of Plan on

September 10. 2020. [Dkt. No. 19].

       2.      Cassie Burton (“Ms. Burton”) filed her Objection to Confirmation of Plan on

September 10. 2020. [Dkt. No. 20].

       3.      It is anticipated that the contested confirmation hearing will require the testimony

of several witnesses and the admission of numerous exhibits, and therefore the parties request

that the hearing be conducted via Zoom video conference for the benefit of both the Court and

the parties to facilitate both the taking of testimony and the admission of exhibits.

       WHEREFORE, based on the foregoing, Milessa Thomas, Cassie Burton, and James

Livingston request that an Order be entered setting the confirmation hearing for the Debtor’s

proposed Chapter 13 Plan be conducted via Zoom video conference.




                                                1
Case 3:20-bk-03559       Doc 42     Filed 11/16/20 Entered 11/16/20 15:54:51            Desc Main
                                    Document      Page 1 of 3
                                            Respectfully submitted,


                                            By:_/s/ Matthew R. Murphy________
                                            Matthew R. Murphy (#24627)
                                            Smythe Huff & Murphy PC
                                            1222 16th Avenue South, Suite 301
                                            Nashville, Tennessee 37212
                                            Phone: (615) 255-4849
                                            Fax: (615) 255-4855
                                            mmurphy@smythehuff.com

                                            Attorney for Cassie Burton and Milessa
                                            Thomas


                                            By: /s/ Steven L. Lefkovitz (by permission)
                                            Steven L. Lefkovitz
                                            Lefkovitz & Lefkovitz
                                            618 Church Street, Suite 410
                                            Nashville, Tennessee 37219
                                            Phone: (615) 256-8300
                                            Fax: (615) 255-4516
                                            slefkovitz@lefkovitz.com

                                            Attorney for James Whitfield Livingston




                                          2
Case 3:20-bk-03559   Doc 42   Filed 11/16/20 Entered 11/16/20 15:54:51       Desc Main
                              Document      Page 2 of 3
                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was filed and served via the Court’s electronic case
filing and noticing system to the Chapter 13 Trustee, Henry E. Hildebrand, III, and all parties
registered to received electronic notices in this matter this 16th day of November, 2020.



                                            /s/ Matthew R. Murphy________
                                            Matthew R. Murphy




                                              3
Case 3:20-bk-03559      Doc 42    Filed 11/16/20 Entered 11/16/20 15:54:51           Desc Main
                                  Document      Page 3 of 3
